 

 

 

Case 18-12012-LSS Doc 276 Filed 11/02/18 Page 1 of 2
f d m Veritas Technologies LLC
verle/\S DSMM
S t | ,
§§ g 5 ig w an a ara
is " H""m `“"”` David A. Lucero, Esq.
Director, Global Litigation

mfg HUV “2 AH |j: 51 and Employment Law

Global Legal Affairs

.u

Off\ce: (650) 937-4157
David.Lucero@veritas.com

 

November1, 2018

BY FEDERAL EXPRESS

Office of the Clerk

United States Bankruptcy Court
District of Delaware

824 N. lVlarket Street
Wilmington, DE 19801

Re: ln re Open Road Films, LLC; Case No. 18-12012(LSS)
United States Bankruptcy Court, District of Delaware
Veritas Technoloqies LLC's Obiection to Cure Notice

To the Honorable United States Bankruptcy Court:

Veritas Technologies LLC ("Veritas") hereby objects to the proposed cure amount regarding Veritas'
professional services contract (the "Contract") With the above-referenced Debtors ("Debtors") as reflected in
Debtors' Notice of Proposed Assumption and Assignment of Executory Contracts and Unexpired Leases
(D.E. 172) (the "Cure Notice") as folloWs.

Debtors recognize the Contract as contract Number 257 in Exhibit1 to the Cure Notice ("Exhibit1").
Exhibit 1, however, reflects a proposed cure amount for the Veritas Contract as of November 30, 2018 of
$100.80. The Contract, however, is set to auto-renew on or about November12, 2018 (i.e., prior to the
anticipated November 30, 2018 closing date of Debtors' proposed sale transaction in this bankruptcy case),
at Which time an auto-renewal fee of $3,780.00 immediately Will be due and payable from Debtors to Veritas
under the Contract.

Accordingly, unless Debtors reject the Contract prior to November 12, 2018, the Cure Notice is incorrect as
to the Contract. Veritas, therefore, objects to the proposed $100.80 cure amount, objects to the proposed
assumption and assignment of the Contract in connection With any sale of Debtors' assets or othen/vise, and
demands that Debtors remit the sum of $3,780 to Veritas on or before the November 12, 2018 Contract auto-
renew date, or else the Contract Will not auto-renew effective as of that date.

 

Case 18-12012-LSS Doc 276 Filed 11/02/18 Page 2 of 2

Veritas reserves all other rights and remedies under, and in connection With, the Contract and With the
proposed assumption and assignment of the Contract.

Very truly yours,

Veritas Techno gies LLC

By:

 

David Lucero

Director, Globa| Litigation and Employment Law

cc: Debtors' Counsel:
Jonathan N. Weiss, Esq.
Klee, Tuchin, Bogdanoff & Stern LLP
1999 Avenue of the Stars, 39th Floor
Los Angeles, CA 90067

Debtors:

Open Road Films, LLC

2049 Century Parl< East, 4th Floor
Los Angeles, CA 90067

Attn: James Ellis

veritas.com / o (650) 933 1000 © 2015 vernes Technologies LLc_ All rights reserved

